FILED
                              NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DARNELL GRIFFIN,                                  No. 11-16561

                Plaintiff - Appellant,            D.C. No. 1:10-cv-00420-BMK

  v.
                                                  MEMORANDUM *
NOLAN ESPINDA; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    Barry M. Kurren, Magistrate Judge, Presiding **

                              Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Hawaii state prisoner Darnell Griffin appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants were



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberately indifferent to his safety and health. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

exhaust, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Griffin’s action because he failed to

exhaust administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95

(2006) (holding that “proper exhaustion” is mandatory and requires adherence to

administrative procedural rules).

      The district court did not abuse its discretion in considering defendants’

motion to dismiss despite the fact that it was filed outside the time limits set by the

scheduling order and the local rules. See Atchison, Topeka & Santa Fe Ry. Co. v.

Hercules, 146 F.3d 1071, 1074 (9th Cir. 1998) (recognizing the district court’s

“inherent authority to control its dockets”).

      Griffin’s remaining contentions, including those concerning equitable

estoppel, are unpersuasive.

      AFFIRMED.




                                           2                                     11-16561